Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments directed to the newly amended claims filed 9/6/2022 have been fully considered but they are not persuasive. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 13, and 14 16-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm (US 20180350649 A1) in view of Minernura (US 20200075383 A1) and/or Atsuji et al. (US 20200407279 A1) in view of in view of Watanabe et al. (US 20190198299 A1) in view of Ishikawa et al. (US 20130201597 A1) in view of Takahisa et al. (JP 2004009165 A).


    PNG
    media_image1.png
    789
    506
    media_image1.png
    Greyscale


Regarding claim 1, 9, 13, 14, Gomm discloses a substrate support assembly comprising: 
an electrostatic chuck body defining a substrate support surface (Gomm entire disclosure and Claim 1); wherein
the electrostatic chuck body defines a plurality of protrusions estending from the support substrate surface (Grom Fig. 3 – Chuck surfaces are known to have protrusions for reducing surface contact area and evenly distribution of vacuum.)1
a support stem coupled with the electrostatic chuck body (Gomm entire disclosure and Claim 1);  
a heater embedded within the electrostatic chuck body (Gomm entire disclosure and Claim 1);  and 
an electrode embedded within the electrostatic chuck body between the heater and the substrate support surface (Gomm entire disclosure and Claim 1).

Gomm is merely silent upon the a grain size found in the ceramic, the specific shape ratio of the the protrustions and a recess for holding the wafer.

Regarding grain size, the claimed grain size is a optimizable parameter that may be specifically engineered to provided “provide a composite sintered body with high withstand voltage, high volume resistivity, and high bending strength” (Atsuji et al. ¶17).  At the time of the invention it was known in the art that ceramic chucks had average values of grain size in the range of of less than or about 5 μm.  For support see both Atsuji et al. paragraphs 17-18 and tables 1-3 and also Minernura teaching a similar chuck having a ceramic grain sized in the range of 1-3 micrometers (Minernura claim 10).
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the ceramic grain size through routine experimentation and optimization to obtain optimal or desired device performance because the ceramic grain size is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Regarding protrusions and recesses, theses surface shapes and designs are known and used in the ceramic chuck art.  Protrusions are commonly used for the purpose of reducing surface contact area and distributing of vacuum and gasses below a wafer.  See both Gromm and Wantanabee which teach protrusions for these known and expected benefits.   As further taught in Watanabe (i.e. 22, 27 Watanabe fig. 2 and 3) the protrusions may from the substrate support surface within a recessed pocket.

The protrusions of Gromm are depicted to be rounded however Gromm may be silent upon wherein each protrusion of the plurality of protrusions is characterized by a rounded corner profile characterized by a corner radius of at least 10% of a height of each protrusion.
Ishikawa et al. teaches in combination with ring protrusions as applied with regard to the protrusions recited in claim 4, a placement surface may have small rounded protrusion formed on the placement surface.  Creating rounded protrusions on ceramic electrostatic chucks provided benefits with surface contamination particles on the surface of the chuck (see entire disclosure of Ishikawa et al.  Note: ¶113 “s shown in FIG. 2, the term "top face" in this specification refers to a portion that is within the length of L2 equidistant from the center axis of the protrusion 3a..”.  Ishikawa explicitly teaches protrusions are known to have the claimed rounded shape).  Ishikawa is however silent upon the radius and height.

Regarding the specifically claimed ratio between radius and height of protrusion.  Prior art is silent upon the ratio, however as disclosed in Takahisa et al. analagous ceramic chuck protrusions are known to be formed with dimensions which provide the claimed dimension ratios.  “The protrusions 45 have a truncated cone shape with a height of 0.1 to 0.5 mm and a diameter of 0.15 to 0.5 mm at the top, and a large number are arranged at intervals (pitch) of 1 mm. . In particular, the corner at the top of the protrusion 45 is rounded with an R radius of 0.01 to 0.05 mm to form a smooth chamfer.”

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the placement surface of Gomm, Minernura, Wantanabe and/or Atsuji with the placement surface of Ishikawa et al. and/or Takahisa et al., since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
	
Regarding the corner curvature radius to height ratio, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the parameter through routine experimentation and optimization to obtain optimal or desired device performance because the ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 2 and 16, Gomm in view of Minernura and/or Atsuji et al. disclose a substrate support assembly of claim 1, however are silent upon wherein the electrostatic chuck body defines a recessed pocket along the substrate support surface encompassing a central region of the electrostatic chuck body. 
At the time of the invention, the claimed shape was a known shape of ceramic electrostatic chucks used at the time of the invention.  For support see Watanabe et al. ¶58 and figures 2-8.


    PNG
    media_image2.png
    334
    495
    media_image2.png
    Greyscale

As demonstrated in Watanabe et al. ceramic chucks were known to have recessed shapes such that wafers may be positioned within.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a ceramic electrostatic chuck of Gomm, Minernura and/or Atsuji et al.  with chuck having a recessed surface shape as taught by Wantanabe et al., since simple substitution of one known element for another  to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claims 3 and 17, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe disclose a substrate support assembly of claim 2, wherein the substrate support surface defines a recessed ledge extending radially inward from an outer radial edge of the recessed pocket (See regarding claim 2 and Watanabe et al. figures 4-8).



Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe et al. in view of Ishikawa et al. in in view of Takahisa view of Moriya et al. (US 20160036355 A1).

Regarding claims 6-7, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe in view of Ishikawa et al. in view of Takahisa disclose a substrate support assembly of claim 4, however may be silent upon wherein the electrostatic chuck body defines greater than or about 500 protrusions, and wherein each protrusion of the plurality of protrusions is characterized by a diameter of greater than or about 1 mm.

Ishikawa et al. as applied teaches in combination with ring protrusions with regard to the protrusions recited in claim 4, a placement surface may however have small rounded protrusion formed on the placement surface as addressed with claim 5 in view of Ishikawa.  
Ishikawa however teaches smaller protrusion as required in claim 6.  Lager protrusions are further known as a surface modification to ceramic chucks as claimed.  For support see Moriya et al. which teaches surface protrusion on ceramic chucks having dimensions overlapping with the claimed ranged.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the placement surface of Gomm, Minernura, Wantanabe and/or Atsuji with the placement surface of Moriya et al., since applying a known technique to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 
	
Further regarding further regarding the claimed number of protrusions and size range, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the number of and dimensions through routine experimentation and optimization to obtain optimal or desired device performance because the number of and dimensions is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Claim 8, 10-12, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe et al. in view of Ishikawa et al. in view of Takahisa in view of Moriya et al. in view of Shi et al. (CN 110416144 A).

Regarding claims 8 and 18, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe in view of Ishikawa et al. in view of Takahisa in view of Moriya in view of Takahisa disclose a substrate support assembly of claim 4, wherein the plurality of protrusions define a contact area for a substrate seated on the substrate support surface of the electrostatic chuck body, and wherein the contact area is less than or about 10% of a planar area of the substrate (See Moriya et al. figs 7 and 8, assuming the smaller protrusions and recesses are similar in width as they appear in the figures, only the upper most surface would contact the wafer.  Over the area shown, about 10% contact area). 
For additional support explicitly teaching the known concept of using the protrusions such as disclosed in Ishikawa and/or Moriya to create a contact area of less than 5% see Shi et al. Figs. 3-4 and describing translated text provided below).

Alternatively, as shown in FIG. 4, along the axial direction of the chuck main body 110, each of projections 140 are height range of H1 is 5um to 10μm, and the width L1 thereof is not limited, and the contact area but individual projections 140 contact with the wafer to be tested is not greater than 111 of area of the bearing surface 5%. Thus, not only can reduce the wafer to the electrostatic chuck 100 of the bearing surface 111 the contact area to avoid the particle contamination and process chamber of the wafer generated by the rubbing, but also can effectively ensure the radio frequency negative bias voltage detection assembly 130 with the contact area between the wafers, so as to further make the radio frequency negative bias voltage detection component 130 can accurately output radio frequency negative bias voltage characterizing the output voltage magnitude.

    PNG
    media_image3.png
    537
    549
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    320
    551
    media_image4.png
    Greyscale


As taught in Shi et al., it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the contact area ratio through routine experimentation and optimization to obtain optimal or desired device performance because the contact area ratio is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claims 10 and 15, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe in view of Ishikawa et al. in view of Moriya in view of Shi disclose a substrate support assembly of claim 9, wherein the ceramic material comprises aluminum nitride (Gomm ¶6, 34, 35; Ishikawa ¶96, Moriya et al., ¶49- AlN is an known material for the purpose).

Regarding claims 11 and 19, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe in view of Ishikawa et al. in view of Moriya in view of Shi disclose a substrate support assembly of claim 9, wherein the ceramic material is characterized by a surface roughness arithmetical mean height of less than or about 0.5 μm  (Ishikawa ¶11).
Regarding claim 12, Gomm in view of Minernura and/or Atsuji et al. in view of Watanabe in view of Ishikawa et al. in view of Moriya in view of Shi disclose a substrate support assembly of claim 9, wherein the ceramic material is characterized by a surface roughness maximum peak height of less than or about 2 μm (Ishikawa ¶182).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



9/13/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  Relevant translated test of Grom: “As shown in FIG. 3 and FIG. 4, the electrostatic chuck 100 comprises at least one raised part 140. wherein the convex 140 on the bearing surface 111, the projections 140 away from the surface of the bearing surface 111 for bearing at least partially tested wafer. protruding piece as shown in FIG. 3 and FIG. 4, the set 140, can reduce the wafer to the electrostatic chuck 100 of the contact area of the bearing surface 111, so as to avoid the particle contamination and process chamber of the wafer generated by the rubbing. In addition, through the projecting piece 140 provided, the further can be convenient to the wafer to be tested is removed from the electrostatic chuck 100, because the electrostatic chuck 100 mainly formed of ceramic material, the bearing surface 111 is relatively smooth, and the process when the electrostatic chuck 100 in the vacuum environment, if without the projections 140, the wafer to be tested will be sucked on the smooth bearing surface 111, it is difficult to the it is removed from the supporting surface 111.”